Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 1 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 2 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 3 of 36
5-mc-01404-CKK Document 301 Filed 12/04/18 Pag
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 5 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 6 of 36
5-mc-01404-CKK Document 301 Filed 12/04/18 Pag
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 8 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 9 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 10 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 11 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 12 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 13 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 14 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 15 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 16 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 17 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 18 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 19 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 20 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 21 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 22 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 23 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 24 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 25 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 26 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 27 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 28 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 29 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 30 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 31 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 32 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 33 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 34 of 36
Case 1:15-mc-01404-CKK Document 301 Filed 12/04/18 Page 35 of 36
-mc-01404-CKK Document 301 Filed 12/04/18 Pag
